DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 3 (claims 1-9 and 12-20) in the reply filed on 10/31/2022 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections – Product-by-Process
Initially, and with respect to claim 7, note that a “product-by-process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process" claim, and the patentability of the process, and that, as here, an old or obvious product produced by a new method is patentable as a product, whether claimed in “product-by-process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the Applicant has the burden of proof in such cases as the above case law makes clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (Phosphorene/rhenium disulfide heterojunction-based negative differential resistance device for multi-valued logic. Nat Commun 7, 13413 (2016). https://doi.org/10.1038/ncomms13413).
With regard to claim 1, Shim teaches, in Figs 1 and 2, a negative differential resistance device, comprising: a dielectric layer (SiO2) comprising a first surface (top in the figures) and a second surface (bottom in the figures) opposing the first surface; a first semiconductor layer (BP) comprising a first degenerated layer (see Fig 1h) that is on the first surface of the dielectric layer and has a first polarity; a second semiconductor layer (ReS2) comprising a second degenerated layer (see Fig 1h) that comprises a region that overlaps the first semiconductor layer and has a second polarity; a first electrode (Ti/Pd on the left in the figure) electrically connected to the first semiconductor layer; a second electrode (Ti/Pd on the left in the figure) electrically connected to the second semiconductor layer; and a third electrode (Si) on the second surface of the dielectric layer and comprising a region that overlaps at least one of the first semiconductor layer or the second semiconductor layer.
With regard to claim 2, Shim teaches, in Figs 1 and 2, that the first semiconductor layer comprises a p-type semiconductor layer and the second semiconductor layer comprises an n-type semiconductor layer, or the first semiconductor layer comprises an n-type semiconductor layer and the second semiconductor layer comprises a p-type semiconductor layer (see Fig 1h).
With regard to claim 3, Shim teaches, in Figs 1 and 2, that the p-type semiconductor layer comprises at least one of silicon, germanium (Ge), III-V group semiconductor, organic semiconductor, oxide semiconductor, transition metal dichalcogenide or phosphorene, and wherein the n-type semiconductor layer comprises at least one of germanium (Ge), III-V group semiconductor, organic semiconductor, oxide semiconductor, transition metal dichalcogenide, or rhenium disulfide (ReS2) (see Fig 2a).
With regard to claim 4, Shim teaches, in Figs 1 and 2, that the first and second electrodes each comprise at least one of titanium (Ti), aluminum (Al), erbium (Er), platinum (Pt), gold (Au) or palladium (Pd) (see Fig 2a).
With regard to claim 5, Shim teaches, in Figs 1 and 2, that at least one of the first and second electrodes comprises a region in contact with the dielectric layer (see Fig 2a).
With regard to claim 12, in reference to the claim language referring to "wherein the dielectric layer comprises a channel region that is configured to be formed responsive to a voltage applied to the third electrode," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 1, Shim shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Shim’s device.
With regard to claim 13, in reference to the claim language referring to "wherein a positive charge or negative charge is trapped in the channel region during an operation of the negative differential resistance device, responsive to a polarity of a voltage applied to the third electrode," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 1, Shim shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Shim’s device.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (Phosphorene/rhenium disulfide heterojunction-based negative differential resistance device for multi-valued logic. Nat Commun 7, 13413 (2016). https://doi.org/10.1038/ncomms13413) in view of Withers et al. (US 2018/0158913).
With regard to claim 6, Shim teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Shim also teaches, in Figs 1 and 2, that the first semiconductor layer comprises rhenium disulfide (ReS.sub.2), and wherein the second semiconductor layer comprises phosphorene (see Fig 2a).
Shim does not explicitly teach that the dielectric layer comprises hexagonal boron nitride (hBN).
Withers teaches that the dielectric layer comprises hexagonal boron nitride (hBN) ([0089]) because, “SiO2 has suitable electrical properties as an insulator, mechanically it is unsuitable for some of the end use application,” ([0089]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Shim with the dielectric layer material of Withers to provide a more mechanically suitable material.
With regard to claim 7, Shim/Withers does not explicitly teach that the dielectric layer comprises an increased doping concentration based on plasma-treatment of the dielectric layer.  Nonetheless, this is considered an intermediate process step that does not affect the structure of the final device.  As to the grounds of rejection under section 103, see MPEP § 2113 which discusses the handling of “product-by-process” claims.
With regard to claim 14, Shim teaches most of the limitations of this claim, as set forth above with regard to claim 12.
Shim does not explicitly teach that the dielectric layer comprises a ferroelectric material.
Withers teaches that the dielectric layer comprises a ferroelectric material ([0089]) because, “SiO2 has suitable electrical properties as an insulator, mechanically it is unsuitable for some of the end use application,” ([0089]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Shim with the dielectric layer material of Withers to provide a more mechanically suitable material.
In reference to the claim language referring to "a polarization region that is configured to be formed responsive to the voltage applied to the third electrode," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 1, Shim shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Shim’s device.
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (Phosphorene/rhenium disulfide heterojunction-based negative differential resistance device for multi-valued logic. Nat Commun 7, 13413 (2016). https://doi.org/10.1038/ncomms13413) in view of Zhu et al. (US 2020/0194557).
With regard to claim 8, Shim teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Shim does not explicitly teach an insulating layer on the second surface of the dielectric layer, in a region not overlapping the third electrode in a direction perpendicular to the second surface of the dielectric layer.
Zhu teaches, in Fig 1A, an insulating layer (114) on the second surface of the dielectric layer (118), in a region not overlapping the third electrode (116) in a direction perpendicular to the second surface of the dielectric layer, so that, “Classifier circuits of the invention can directly evaluate the absolute difference between reference and sample signals that are represented by or can be converted to voltages,” ([0015]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Shim with the configuration of Zhu to produce an analog classifier circuit.
With regard to claim 9, Zhu teaches, in Fig 1A, a support substrate (112) on the third electrode and the insulating layer, wherein the support substrate comprises a conductive substrate.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al. (Phosphorene/rhenium disulfide heterojunction-based negative differential resistance device for multi-valued logic. Nat Commun 7, 13413 (2016). https://doi.org/10.1038/ncomms13413) in view of Hsu et al. (US 2015/0207485).
With regard to claim 15, Shim teaches, in Figs 1 and 2, a negative differential resistance device, comprising: a dielectric layer (SiO2) comprising a first surface (top in the figures) and a second surface (bottom in the figures) opposing the second surface, wherein the dielectric layer comprises a plurality of regions in parallel to another (here taking the regions as portions disposed horizontally in the figures); a first semiconductor layer (BP) comprising a first degenerated layer (see Fig 1h) that is on the first surface of the dielectric layer, overlaps each of the plurality of regions, and has a first polarity; a second semiconductor layer (ReS2) comprising a second degenerated layer (see Fig 1h) that is on the first surface of the dielectric layer and overlaps each of the plurality of regions, wherein a region of the second semiconductor layer is electrically connected to the first semiconductor layer; a first electrode (Ti/Pd on the left in the figure) that contacts an end of one side of the first semiconductor layer; a second electrode (Ti/Pd on the left in the figure) that contacts an end of one side of the second semiconductor layer; and a third electrode (Si) on the second surface of the dielectric layer. 
Shim does not explicitly teach that there are a plurality of third electrodes, wherein the plurality of third electrodes overlap at least one of the first semiconductor layer or the second semiconductor layer.
Hsu teaches, in Fig 11, that there are a plurality of third electrodes (here taking a third electrode for each NDR zone), wherein the plurality of third electrodes overlap at least one of the first semiconductor layer or the second semiconductor layer (here applying the stacked configuration to the device of Shim) so that, “an inventive variable resistor and an inventive variable capacitor respectively with wide bandwidth are respectively revealed in the present invention,” ([0019]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Shim with the stacked configuration of Hsu to provide a wide bandwith variable resistor or capacitor.
With regard to claim 16, Hsu teaches, in Fig 17, that the plurality of third electrodes are electrically isolated from each other and are in parallel to one another (see figure).
With regard to claim 17, Hsu teaches, in Fig 11, that a number of the plurality of third electrodes is equal to or less than a number of the plurality of regions of the dielectric layer (here the number of regions is arbitrary and the number of third electrodes chosen to be part of the claimed plurality is also arbitrary, so such numbers can be chosen to meet the claim).
With regard to claim 18, in reference to the claim language referring to "wherein the negative differential resistance device has a number of peak current values and/or a number of valley current values that correspond to a number of the plurality of third electrodes," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 15, Shim/Hsu shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Shim/Hsu’s device.
With regard to claim 19, Shim teaches, in Figs 1 and 2, a negative differential resistance device, comprising: a dielectric layer (SiO2) comprising a first surface (top in the figures) and a second surface (bottom in the figures) opposing the first surface; first (BP) and second (ReS2) semiconductor layers on the first surface of the dielectric layer and having first and second polarities, respectively, wherein the second semiconductor layer comprises a region overlapping the first semiconductor layer; a first electrode (Ti/Pd on the left in the figure) electrically connected to the first semiconductor layer; a second electrode (Ti/Pd on the left in the figure) spaced apart from the first electrode and in contact with the second semiconductor layer; and a third electrode (Si) on the second surface and overlapping at least one of the first semiconductor layer or the second semiconductor layer (see Fig 2a).
Shim does not explicitly teach that there are a plurality of third electrodes in parallel with one another.
Hsu teaches, in Fig 11, that there are a plurality of third electrodes (here taking a third electrode for each NDR zone) in parallel with one another (here applying the stacked configuration to the device of Shim) so that, “an inventive variable resistor and an inventive variable capacitor respectively with wide bandwidth are respectively revealed in the present invention,” ([0019]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the device of Shim with the stacked configuration of Hsu to provide a wide bandwith variable resistor or capacitor.
With regard to claim 20, in reference to the claim language referring to "wherein the negative differential resistance device has a plurality of peak current values and a plurality of valley current values during an operation of the negative differential resistance device," intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); Ex parte Masham, 2USPQ2d 1647 (Bd. Pat. App. &Inter. 1987).  In the instant case, as explained above with regard to claim 19, Shim/Hsu shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structure of Shim/Hsu’s device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829